Citation Nr: 0010621	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant's wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1954 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to special monthly 
pension based on the need for regular aid and attendance and 
by reason of being housebound.  In June 1997, the veteran 
withdrew his appeal for aid and attendance.  


FINDINGS OF FACT

1.  The veteran does not have a single permanent 100 percent 
disability with additional disabilities rated as 60 percent 
or more disabling.

2.  The veteran is not in fact substantially confined to his 
home or to the immediate premises due to disabilities which 
are reasonably certain to continue throughout his lifetime.


CONCLUSION OF LAW

The criteria for special monthly pension on account of being 
permanently housebound by reason of disabilities have not 
been met.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has been rated permanently and totally disabled 
for pension purposes based on status post subtotal 
gastrectomy secondary to bleeding duodenal ulcer with 
cholecystectomy, evaluated at 60 percent; vascular dementia 
(mild), due to two cerebral vascular accidents, evaluated at 
10 percent; and varicose lower extremities, evaluated at 10 
percent.  Noncompensable evaluations have been granted for 
high blood pressure, status post cholecystectomy and 
cholelithiasis, and benign prostatic hypertrophy.  The 
combined nonservice-connected evaluation is 70 percent.  

The report of a VA general medical examination for special 
monthly pension in May 1996 noted that the veteran arrived 
for his appointment in a private car accompanied by his wife.  
He was not hospitalized and was not blind.  Medical history 
revealed that he had suffered from high blood pressure for 
approximately ten years.  In 1989 he had had a cerebral 
vascular accident with mild deviation of the mouth to the 
right, associated with slurring of speech and left-sided 
weakness.  He experienced similar symptoms two years later, 
with diagnosis of a mild stroke.  Since the last episode, he 
allegedly had experienced marked memory loss, frequently 
forgetting what he intended to do and where he was going.  He 
also forgot the dates of medical appointments, telephone 
numbers, and similar facts involving short-term memory.  

Upon physical examination, his posture was noted as erect and 
his gait normal.  He had no restrictions as to his upper 
extremities and was thus far able to carry out activities of 
daily living and to attend to the needs of nature by himself.  
He had no restrictions as to his lower extremities, being 
able to ambulate well with adequate propulsion and balance 
without deficit in weightbearing.  He had no limitations of 
motion or deformities of the spine.  He was able to travel 
away from home for medical appointments.  He attended a 
center for the elderly and visited the barbershop by himself, 
although on other occasions was frequently accompanied by his 
wife because of his memory problems.  During a typical day, 
the veteran would get up, walk to the bathroom, wash, brush 
his teeth, and shave.  He would then go to his room, get 
dressed, and sit down for breakfast.  Later he would watch TV 
or go alone to a center for the elderly.  The examiner stated 
that the veteran was capable of ambulation for undetermined 
distances without tiring and could leave his home at will.  
He appeared able to manage his benefit payments.  

A VA mental status examination in May 1996 noted that the 
veteran came to his appointment accompanied by his wife.  He 
complained of forgetfulness, which had begun to occur 
following two strokes.  He was unable to remember where he 
had put things.  He usually stayed home and watched TV, but 
sometimes he would go to a club for old people to amuse 
himself.  He had formerly worked for approximately 30 years 
for the State Police, but had retired in 1985 and had not 
worked since.  Examination revealed that he was dressed 
appropriately, looked clean, wore prescription glasses, and 
carried himself appropriately.  He was alert, and talked 
freely, relevantly, and spontaneously.  Thought content was 
well organized, although directed towards his complaints of 
forgetfulness.  He had no thought disorder and no perceptive 
disorder.  He was well oriented.  His memories were 
preserved, and retention, recall, intellect, and sensorium 
all were clear.  There were no signs of depression and no 
suicidal ruminations.  Lapses in recent memory were difficult 
to explore because of his insistence of difficulty with his 
memory.  The examiner noted, however, that his memory was 
grossly preserved, with remote memory being fairly good.  
Judgment was preserved.  He was able to differentiate well 
between right and wrong.  The Axis I diagnosis was mild 
vascular dementia and the Axis V, Global Assessment of 
Functioning, was 60 to 70.  He was considered marginally 
competent with no indications for a close supervision from 
the psychiatric point of view.

In June 1997, the veteran's wife testified at a hearing at 
the RO on behalf of the veteran, who was not present at the 
actual hearing.  It was noted that he had withdrawn his 
appeal for special monthly pension based on the need for 
regular aid and attendance.  The veteran's wife stated that 
he had had constant diarrhea since his surgery and that, as a 
result, he was weak and could not walk well.  His most 
serious problem, however, was memory loss.  She maintained 
that he misplaced things and threw things away by mistake.  
Although able to leave the house by himself, he often became 
disoriented and lost.  People would sometimes notify her that 
they had found him wandering about, and she would have to 
pick him up.  She felt that she always had to accompany him 
and watch him, as he could wander away in an instant.  
Although he sometimes would take the car, drive to other 
towns, and become lost, he did not get lost in his own 
neighborhood.  

A VA mental disorders examination in June 1997 found the 
veteran's mental condition had not changed since the prior 
examination.  His retirement from employment had been 
voluntary and not because of illness.  His main complaint was 
forgetfulness.  He also had undergone marital difficulties, 
resulting in several separations because of his angry 
outbursts.  He stated that he needed to be with someone who 
would remind him of his appointments, of his medications, and 
other things he tended to forget.  He acknowledged that 
arguments between him and his wife often started because he 
misplaced things in the house and then accused her of losing 
them.  He described occasions when he was out in his car and 
became disoriented, even in familiar streets.  Examination 
revealed the veteran to be a well-developed, thin male who 
came to the interview adequately dressed and groomed.  His 
answers were relevant and logical.  He had no abnormal 
tremors, tics, or mannerisms.  There were no delusions, 
hallucinations, or suicidal or homicidal ideas.  Affect was 
adequate, mood was calm.  He had some difficulty with time.  
Memory was well preserved, except for some diminishment in 
immediate recall.  He had difficulty retaining and recalling 
information, but otherwise his intellectual functioning was 
maintained.  Judgment was good, although insight was 
superficial.  He was believed mentally competent to handle VA 
funds.  The Axis I diagnosis was mild vascular dementia.  The 
global assessment of functioning was 60 to 70.  The examiner 
noted the veteran could take care of daily activities and 
needed some supervision when leaving the house because of 
disorientation.

A report of a VA examination for special monthly pension in 
October 1999 indicated that the veteran had driven his car 
alone to the examination.  He stated that since his surgery, 
he had frequently experienced diarrhea shortly after eating.  
The examiner noted that the veteran had had a CT scan of the 
brain in 1996 at a VA hospital which revealed diffuse 
cortical atrophy and bilateral pontine and medullary lacunae.  
There was also evidence of small vessels disease with 
confluent periventricular white matter hypodensity.  A repeat 
CT scan in August 1996 reported a small old infarct at the 
anterior limb of the right frontoparietal coronal radiata.  
Examination disclosed that the veteran was not hospitalized 
or permanently bedridden.  He enjoyed fairly good vision.  He 
appeared mildly mentally deteriorated, but was thus far still 
able to manage his benefit payments.  During a typical day he 
would get up at 7:00 A.M., walk to the bathroom for needs of 
nature and there also wash his face, brush his teeth and 
shave.  He would then dress himself and drive his own car to 
a center for the elderly where he would have breakfast and 
lunch, returning home in the early afternoon in his car.  He 
bathed every day around 6:00 P.M. and then prepared soup for 
himself for supper.  As to his upper extremities, he was able 
to attend to activities of daily living and needs of nature 
by himself without assistance.  As to his lower extremities, 
he was able to walk with adequate propulsion and balance 
without deficit in weightbearing and without mechanical aids.  
He had no limitation of motion or deformity of spine.  He 
could walk well for yet undetermined distances, possibly up 
to one kilometer, but claimed to tire markedly toward the 
end.  He still drove his own car and could leave his home 
whenever necessary.  Diagnoses were status post subtotal 
gastrectomy secondary to bleeding duodenal ulcer with dumping 
syndrome; history of cholecystectomy; mild vascular dementia 
by history; and history of arterial hypertension, currently 
normotensive.  


II.  Legal Analysis

The veteran has submitted evidence which is sufficient to 
justify a belief that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Moreover, the RO has 
afforded him VA examinations, a hearing before a hearing 
officer, and adequately developed his case for appellate 
purposes.  

A veteran may be entitled to special monthly pension at the 
housebound rate in certain circumstances.  Special monthly 
pension at the housebound rate requires a single permanent 
disability rated 100 percent disabling, not including ratings 
based upon unemployability, and additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems.  Alternatively, special monthly 
pension may be awarded if the veteran is permanently 
housebound by reason of disability.  38 C.F.R. § 3.351(d) 
(1999).  This requirement of being permanently housebound is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises, or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  Id.

The veteran does not meet the first criterion for special 
monthly pension at the housebound rate in that he does not 
have a single disability evaluated at 100 percent disabling.  
Further, the evidence does not show that he is substantially 
confined to his dwelling and the immediate premises.  He 
still drives an automobile and is able to ambulate well for 
reasonable distances without undue fatigue.  He is able to 
leave his home at will in order to perform personal errands, 
to attend medical appointments, or to go to a senior 
citizens' center.  Although the veteran has contended that he 
becomes disoriented, the most recent medical examination 
noted that he had driven himself to the appointment, and that 
he drove himself daily to a senior center.  Accordingly, 
occasional disorientation has not confined him to his house.  
Therefore, despite frustrating limitations caused by lapses 
in short-term memory, he is not housebound by reason of this 
or any other disability.  The preponderance of the evidence 
is against the claim, and it must be denied.



ORDER

Entitlement to special monthly pension by reason of being 
housebound is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


